391 F.2d 286
Cecal BELL, Appellant,v.STATE OF ALABAMA, Appellee.
No. 25340.
United States Court of Appeals Fifth Circuit.
March 6, 1968, Rehearing Denied May 1, 1968.

Cecal Bell, pro se.
Macdonald Gallion, Atty. Gen. of Alabama, John C. Tyson, III, Asst. Atty. Gen., for appellees.
Before BROWN, Chief Judge, and JONES and CLAYTON, Circuit Judges.
PER CURIAM:


1
This appeal has been taken from the district court's denial of habeas corpus to an Alabama prisoner presently serving five sentences, which total twentyfive years, for five separate offenses of cattle theft.


2
Pursuant to this Court's order of September 29, 1966, in Bell v. State of Alabama, 5 Cir. 1966, 367 F.2d 243, the district court held an evidentiary hearing on appellant's contentions that a written confession had been coerced from him and that he had had ineffective assistance of counsel.


3
From a review of the record including the transcript of the evidentiary hearing, we conclude that the district court committed no reversible error in these findings.  The judgment of the district court is


4
Affirmed.